SDNY CM/ECF NextGen Version 1.2-SDNY CM/ECF NextGen Version 1.2           https://nysd-ecf.sso.dcn/doc1/127128521661
                       Case 1:12-cr-00712-SHS Document 725 Filed 02/12/21 Page 1 of 2




                                                                       MEMO ENDORSED, p. 2




1 of 1                                                                                          2/12/2021, 9:39 AM
Case 1:12-cr-00712-SHS Document 725 Filed 02/12/21 Page 2 of 2



  Defendant's sentencing submissions are due by March 19, 2021, the government's
  submissions are due by April 19, 2021. The sentencing is adjourned to May 10, 2021, at 11:00
  a.m.

  Dated: New York, New York
         February 12, 2021
